Title: To George Washington from Brigadier General Edward Hand, 18 October 1778
From: Hand, Edward
To: Washington, George


          
            Sir
            Fredericksburg 18th Octr 1778
          
          In Answer to the Queries your Excy has been pleased To submit to the Opinion of the Council on the 16th I beg leave to offer my opinion that the Troops should by All means be held in a Collected state during the Winter, admitting the Enemy to continue in their present Situation.
          Distributing the Army into Cantonements might be an inducement to the Enemy to Attempt some Enterprise which they will not venture to hazard if we are in a Body. it would morover be Attended with a Dangerous relaxation of discipline.
          
          
          
          my Ignorance of the Geography of this part of the Country puts it out of my power to point out any particular Spot where the Army might be disposed of to the best advantage. but think that our principal Force should be Collected in the vicinity of Hudsons River, in such a manner as to be Able to counteract any winter operations of the Enemy, and give Support to lesser Bodies stationed in the Verge of Connecticut or this State, & in the Jerseys, to keep Open the Eastern & Southern communications with the Army, & prevent our Supplies of Provisions being interrupted or cut off.
          Detachments of light Troops posted at some distance in Advance of the grand Army would prevent sudden Alarms, & disturbances in Camp, & in a great measure prevent small parties of the Enemy from harasing the Inhabitants.
          If it be the general Opinion that this or some similar plan be Adopted, it should be carried immediately into execution, that the Men may have time to make comfortable Huts, & Erect the necessary Fortifications for the defence & Security of the Camp before the Severe Season sets in.
          All the Provision & Forage that can be collected between the place of Encampment & the Enemy should be immediately collected, which with the like necessary Articles already in security in the Vicinage of the Camp might remain as a magazine to be Issued when more distant Supplies could not be procured.
          To prevent as much as possible the inconvenience of transporting Forage collected at great distances it is likely that many of the Teams attachd to the Army for Carrying Baggage &ca as also some of the Officers Horses & those belonging to the heavy Artillery might be sent into some part of the country where Forage is plenty.
          As the point relative to detaching Troops towards Boston has already been determind, I need not here say any thing on the Subject. I am sir with much respect your Excys mos[t] Obedt & very Hble Servt
          
            Edwd Hand
          
        